         Case 3:17-cr-00491-RS Document 232 Filed 12/04/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES

Date: December 4, 2018         Time: 1 hour and 8 minutes      Judge: RICHARD SEEBORG
Case No.: 17-cr-00491-RS-2     Case Name: USA v. G. Steven Burrill
Attorney for Government: Robert Leach, Lori Hendrickson
Attorney for Defendant: Rees Morgan, Sarah Peterson
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

 Deputy Clerk: Corinne Lew                            Court Reporter: Jo Ann Bryce
 Interpreter: n/a                                     Probation Officer: Catheryn Grier


                                      PROCEEDINGS

Status Hearing Held.

                                         SUMMARY

Court proceedings partially conducted under seal. The court sentenced the defendant to the
custody of the Bureau of Prisons for a period of 30 months. This term consists of terms of 30
months on Count 1 and Count 2, all counts to be served concurrently. Upon release from
custody, the defendant shall be placed on a term of supervised release for a period of 3 years.
This term consists of terms of 3 years on each of Counts One and Two, all such terms to run
concurrently. The defendant is ordered to pay a special assessment in the amount of $200, which
shall be due immediately. The court did not impose a fine. Defendant shall self-surrender on
March 4, 2019 . CASE CONTINUED TO:1/22/19 at 2:30 p.m. for Restitution Hearing. Each
party shall submit 10 page restitution argument by 1/15/19. Government’s motion to dismiss
open charges in the information is granted.
